DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a response to Applicant's amendment filed on August 13, 2021. 

Status of Claims
No claim has been amended. Claims 15-20 have been withdrawn. No new claim has been added.  Claims 1-20 are pending. Claims 1-14 are examined herein.  

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 08/13/2021 have been fully considered. 
Applicant argues that the claim 1 and its dependent claims are not prima facie obvious over Lo et al. (US 2016/0167802) and/or secondary references. 
(a) In regard to claim 1, applicant argues that: Lo '802 nor Lo '372 (US 2016/0129372) teach, suggest, or disclose, alone or in combination, "a mechanically-driven, first fuel gas separator ... and a second fuel gas separator . . . at a location downstream of the first fuel gas separator," as recited by original claim 1. Applicant argues that the passive contactor-separators of Lo '802 and Lo '372 are "mechanically-driven" separators and further argues that the interpretation of "mechanically-driven" by the Office is inappropriate under the broadest reasonable interpretation guidelines outlined in the MPEP.  See Remarks, pages 6-7.
In response, the examiner respectfully disagrees.
the detailed mechanism and/or power source(s) of “mechanically-driven” is not the scopes of limitations recited in claim 1 of claimed invention.
Lo discloses a first fuel gas separator (104, Fig. 1) that is a rotary separator (Fig. 2 and Fig. 3) and/or a counter-flow atomizing contactor-separator (paragraphs [0021]; [0022]; [0023]) which is/are included in “a mechanically (i.e., of or relating to machines or tools) driven separator”. The claimed invention discloses separate separator and contactor, whereas Lo Lo discloses that, in one embodiment, the passive contactor-separator (104, Fig. 1) is configured and implemented using any one of the numerous passive contactor-separators (104, Fig. 1) described in co-pending U.S. patent application Ser. No. 14/539,279, filed Nov. 12, 2014, and entitled, “FUEL DEOXYGENATION SYSTEM CONTACTOR-SEPARATOR (paragraph [0021]). The U.S. patent application Ser. No. 14/539,279 (U.S. PGPUB 2016/0129372 A1) discloses a mixer (102, Fig. 1, i.e., a contactor) and a passive transitional contactor-separator (104, Fig. 1, i.e., a fuel gas separator) that is a mechanically driven rotary separator (Fig. 2 and Fig. 3). Therefore, the teachings of Lo, in its entirety, renders the recited contactor and first fuel gas separator obvious. The first fuel gas separator (104, Fig. 1) defining a liquid fuel outlet (downward arrow from 104, Fig. 1) and a stripping gas outlet (upward arrow from 104, Fig. 1), the fuel oxygen conversion unit (100, Fig. 1) defining a liquid fuel outlet path comprising fuel source (108, Fig. 1), boost pump (102, Fig. 1), fuel heater (115, Fig. 1) and fuel filter (117, Fig. 1), in fluid communication with the liquid fuel outlet of the first fuel gas separator (downward arrow from 104, Fig. 1). Therefore, the teachings of Lo, in its entirety, renders the recited contactor and first fuel gas separator obvious. The applicants’ arguments are not considered persuasive.

(b) In regard to claim 3, applicant argues that: Neither Lo '802 nor Lo '372 teach, suggest, or disclose, alone or in combination, "the first fuel gas separator is a rotary separator," as recited by claim 3. The Office Action alleges that Lo '802 discloses a rotary separator and specifically cites to FIG. 2 and FIG. 3. It is unclear from the Office Action why it is believed that Lo '802 discloses a rotary separator. See Remarks, page 8.
In response, Lo discloses a first fuel gas separator (104, Fig. 1) that is a rotary separator (Fig. 2 and Fig. 3) that is generating a rotational motion of the fluid therein. Lo discloses FIGS. 2 and 3 depict plan views of example embodiments of a passive transitional contactor-separator that may be used to implement the system of FIG. 1 (paragraph [0012]). In the graphical configuration shown in FIGS. 2 and 3, the embodiments shown in FIGS. 2 and 3 renders the recited “rotary separator” obvious since one skilled in the art would have reasonably expected that the separator shown in FIGS. 2 and 3 generates a rotational motion of the fluid inside. 

(c) In regard to claim 5, applicant argues that: Neither Lo '802 nor Lo '372 teach, suggest, or disclose, alone or in combination, "wherein the second fuel gas separator is mechanically coupled to, and rotatable with, the first fuel gas separator," as recited by claim 5. Applicant argues that the Office Action's reasoning is conclusory and does not articulate an appropriate rationale. See Remarks, pages 8-9.
In response, the examiner respectfully disagrees.
As discussions presented in the Office action dated 05/13/2021 (see page 5), Lo '802 discloses an embodiment that the second fuel gas separator (106, Fig. 1) (a centrifuge-separator pump) receives a drive torque from the same torque source, such as a motor or a gas turbine engine, as the boost pump (102, Fig. 1) (paragraph [0026]). Lo '802 discloses an embodiment of the first fuel gas separator (104, Fig. 1) that is a rotary separator (Fig. 2 and Fig. 3) and/or a counter-flow atomizing contactor-separator (paragraphs [0021]; [0022]; [0023]) which includes a mechanically driven separator.  Since the teachings of using same power source for the second Lo '802 reference, in light of teachings from Lo '802 in its entirety, one skilled in the art would have a motivation and reasonable expectation of success in designing the second fuel gas separator is mechanically coupled to, and rotatable with, the first fuel gas separator as recited.
It is noted that one of ordinary skill in the chemical process arts has a degree in mechanical engineering or relevant arts.  One of ordinary skill in the mechanical engineering arts has studied the general principles of physics, chemistry, mechanical engineering, and process design.  One of ordinary skill in the mechanical engineering/process arts has studied and practiced specific aspects of physics and mechanical engineering related to specific processes (e.g., gas-liquid separation processes).  Thus, one of ordinary skill in the mechanical engineering/process arts understands how to apply those general principles to specific processes.  Consequently, one of ordinary skill in the mechanical engineering/process arts is considered to understand the value of a reference such as Lo '802 as well as its applicability to the problems related to designing the second fuel gas separator is mechanically coupled to, and rotatable with, the first fuel gas separator as recited.

It is the examiner’s position that applicants’ arguments/evidences had not been fully developed enough to overcome the rejection.  In view of the foregoing, when all of the applicants’ arguments/evidences are considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. Therefore, the previous rejections to claims 1-14 under 35 U.S.C. 103(a) are maintained. 

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2016/0167802, hereinafter “Lo”).
In regard to claims 1 and 3, Lo discloses a fuel deoxygenation unit for a gas turbine engine of aircraft (paragraphs [0001]; [0017]), the fuel deoxygenation unit comprising (numerals from Fig. 1):
(i) A contactor (104, Fig. 1).
(ii) A first fuel gas separator (104, Fig. 1) that is a rotary separator (Fig. 2 and Fig. 3) and/or a counter-flow atomizing contactor-separator (paragraphs [0021]; [0022]; [0023]) which is/are included in “a mechanically (i.e., of or relating to machines or tools) driven separator”. 
The claimed invention discloses separate separator and contactor, whereas Lo discloses the contactor-separator (104, Fig. 1) is configured to implement the functions of both a contactor Lo discloses that, in one embodiment, the passive contactor-separator (104, Fig. 1) is configured and implemented using any one of the numerous passive contactor-separators (104, Fig. 1) described in co-pending U.S. patent application Ser. No. 14/539,279, filed Nov. 12, 2014, and entitled, “FUEL DEOXYGENATION SYSTEM CONTACTOR-SEPARATOR (paragraph [0021]). The U.S. patent application Ser. No. 14/539,279 (U.S. PGPUB 2016/0129372 A1) discloses a mixer (102, Fig. 1, i.e., a contactor) and a passive transitional contactor-separator (104, Fig. 1, i.e., a fuel gas separator) that is a mechanically driven rotary separator (Fig. 2 and Fig. 3). Therefore, the teachings of Lo, in its entirety, renders the recited contactor and first fuel gas separator obvious. 
The first fuel gas separator (104, Fig. 1) defining a liquid fuel outlet (downward arrow from 104, Fig. 1) and a stripping gas outlet (upward arrow from 104, Fig. 1), the fuel oxygen conversion unit (100, Fig. 1) defining a liquid fuel outlet path comprising fuel source (108, Fig. 1), boost pump (102, Fig. 1), fuel heater (115, Fig. 1) and fuel filter (117, Fig. 1), in fluid communication with the liquid fuel outlet of the first fuel gas separator (downward arrow from 104, Fig. 1).
(iii) A second fuel gas separator (106, Fig. 1) (a centrifuge-separator pump) positioned in fluid communication with the liquid fuel outlet path (downward arrow from 104, Fig. 1) connected to the inlet of the second fuel gas separator (106, Fig. 1) at a location downstream of the first fuel gas separator (104, Fig. 1).

In regard to claim 2, Lo discloses the fuel oxygen conversion unit (100, Fig. 1) further defines a circulation gas flowpath in fluid communication with the stripping gas outlet of the first fuel gas separator (upward arrow from 104, Fig. 1) and extending from the first fuel gas 

In regard to claim 4, Lo discloses the second fuel gas separator (106, Fig. 1) is a centrifuge-separator pump that is mechanically-driven fuel gas separator (paragraphs [0026]; [0027]). 

In regard to claim 5, Lo discloses an embodiment that the second fuel gas separator (106, Fig. 1) (a centrifuge-separator pump) receives a drive torque from the same torque source, such as a motor or a gas turbine engine, as the boost pump (102, Fig. 1) (paragraph [0026]). Lo discloses an embodiment of the first fuel gas separator (104, Fig. 1) that is a rotary separator (Fig. 2 and Fig. 3) and/or a counter-flow atomizing contactor-separator (paragraphs [0021]; [0022]; [0023]) which includes a mechanically driven separator.  Since the teachings of using same power source for the second fuel gas separator (106, Fig. 1) and the boost pump (102, Fig. 1) (i.e., energy coupling for operation) is explicitly disclosed in the Lo reference, in light of Lo in its entirety, one skilled in the art would have a motivation and reasonable expectation of success in designing the second fuel gas separator is mechanically coupled to, and rotatable with, the first fuel gas separator as recited.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lo, as applied to claim 1 above, and further in view of Yokota et al. (US 2006/0064954 A1, hereinafter “Yokota”).
In regard to claim 6, Lo discloses the second fuel gas separator (106, Fig. 1) is a centrifuge-separator pump. 
But Lo does not explicitly disclose the second fuel gas separator is a cyclonic separator.
Yokota discloses a gas-liquid separator with enhanced performance and easy operation, enabling to perform gas-liquid separation such as advanced defoaming or degassing (Abstract; paragraph [0021]). Yokota discloses a cyclonic type gas-liquid separator (paragraph [0058]; Fig. 1 and Fig. 2).
It is noted that both the Lo and Yokota references direct a gas-liquid separator.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify fuel deoxygenation unit of Lo to provide the second fuel gas separator is a cyclonic separator as suggested by Yokota, this is because Yokota discloses a gas-liquid separator with enhanced performance and easy operation, enabling to perform gas-liquid separation such as advanced defoaming or degassing (Abstract; paragraph [0021]), and Yokota discloses an embodiment of a cyclonic type gas-liquid separator (paragraph [0058]; Fig. 1 and Fig. 2).

s 7, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lo, as applied to claim 1 above, and further in view of Dooley et al. (US 2014/0252171 A1, hereinafter “Dooley”).
In regard to claims 7, 8 and 9, Lo discloses the second fuel gas separator (106, Fig. 1) is a centrifuge-separator pump. 
But Lo does not explicitly disclose the second fuel gas separator comprises a tank including one or more baffles positioned within the interior.
Dooley discloses a tank type gas-liquid separator for separator oxygen gas from fuel used in aircraft (Abstract; paragraphs [0001]; [0002]). Dooley discloses a tank (10, Fig. 1) defining a vertical direction, wherein the tank defines a stripping gas outlet (17, Fig. 1) and liquid fuel outlet (16, Fig. 1), wherein the stripping gas outlet is positioned above the liquid fuel outlet along the vertical direction (17 is located above 16 in Fig. 1). Dooley discloses the tank (10, Fig. 1) defines an interior and comprises one or more baffles (18, Fig. 1) positioned within the interior (paragraph [0011]). Dooley discloses the liquid fuel outlet (16, Fig. 1) is positioned below at least one of the one or more baffles of the tank (18, Fig. 1) along the vertical direction.
It is noted that both the Lo and Dooley references direct a gas-liquid separator for separating oxygen gas from fuel used in aircraft.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify fuel deoxygenation unit of Lo to provide the second fuel gas separator comprises a tank including one or more baffles positioned within the interior as taught by Dooley, this is because the tank type gas-liquid separator for separating oxygen gas from fuel used in aircraft is a known, effective gas-liquid separator as taught by Dooley (Abstract; paragraphs [0001]; [0002]; Fig. 1) and this involves .

Claims 10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lo, as applied to claim 1 above, and further in view of Johnson et al. (US 9,687,773 B2, hereinafter “Johnson”).
In regard to claims 10, 11 and 12, Lo discloses the second fuel gas separator (106, Fig. 1) is a centrifuge-separator pump. 
But Lo does not explicitly disclose the second fuel gas separator is a passive separator such as a gravity separator.
Johnson discloses an aircraft fuel deoxygenation and tank inerting system includes an inert gas source, a fuel deoxygenation system, and an air/fuel heat exchanger (Abstract). Johnson discloses in an embodiment of fuel gas separator (depicted in FIG. 10) wherein the fuel gas separator is a passive separator such as a simple gravity-based vessel within which the inert gas phase distributes to the upper portion while the liquid fuel phase distributes to the lower volume within the container (col. 6, lines 3-8).  In the embodiment in FIG. 10, Johnson discloses the fuel gas separator comprises an inlet, a liquid fuel outlet, and a stripping gas outlet, and the fuel gas separator defines a vertical direction, and wherein the liquid fuel outlet is positioned below the stripping gas outlet along the vertical direction (see FIG. 10). The Y-pipe shape is considered as a design choice and is considered to be practiced by one skilled in the art through routine experimentation. 
It is noted that both the Lo and Johnson references direct aircraft fuel deoxygenation system comprising a fuel gas separator.
prima facie obvious to one of ordinary skill in the art to modify fuel deoxygenation unit of Lo to provide the second fuel gas separator is a passive separator such as a gravity separator as taught by Johnson, this is because the gravity-based vessel gas-liquid separator for separating oxygen gas from fuel used in aircraft is a known, effective gas-liquid separator as taught by Johnson (FIG. 10; col. 6, lines 3-8), and this involves application of a known tank type gas-liquid separator to improve a known fuel deoxygenation unit to yield predictable results.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lo, as applied to claim 1 above, and further in view of Johnson et al. (US 9,687,773 B2, hereinafter “Johnson”).
In regard to claim 13, Lo discloses the fuel oxygen conversion unit (100, Fig. 1) further defines a circulation gas flowpath in fluid communication with the stripping gas outlet of the first fuel gas separator (upward arrow from 104, Fig. 1) and extending from the first fuel gas separator (104, Fig. 1) to the contactor (104, Fig. 1) (see the embodiment in the U.S. patent application Ser. No. 14/539,279 (U.S. PGPUB 2016/0129372 A1) that discloses a mixer (102, Fig. 1, i.e., a contactor) and a passive transitional contactor-separator (104, Fig. 1, i.e., a fuel gas separator in a fluid (gas and fuel) communication).  The fuel oxygen conversion unit (100, Fig. 1) further comprises a gas boost pump (102, Fig. 1) positioned in the circulation gas flowpath.
But Lo does not explicitly disclose catalyst positioned in the circulation gas flowpath.
Johnson discloses an aircraft fuel deoxygenation and tank inerting system includes an inert gas source, a fuel deoxygenation system, and an air/fuel heat exchanger (Abstract). Johnson discloses in an embodiment (depicted in FIG. 6) the inert gas source 116 is 
It is noted that both the Lo and Johnson references direct aircraft fuel deoxygenation system comprising a fuel gas separator.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify fuel deoxygenation unit of Lo to provide the catalyst positioned in the circulation gas flowpath as taught by Johnson, this is because Johnson discloses in an embodiment (depicted in FIG. 6) that the inert gas source 116 is implemented using a catalytic reactor 602 to oxidize fuel vapor and thereby deplete oxygen, and a catalyst can be used to promote this reaction at relatively low temperature (Johnson, col. 4, lines 20-24).

In regard to claim 14, Lo discloses an embodiment that the second fuel gas separator (106, Fig. 1) (a centrifuge-separator pump) receives a drive torque from the same torque source, such as a motor or a gas turbine engine, as the boost pump (102, Fig. 1) (paragraph [0026]). Lo discloses an embodiment of the first fuel gas separator (104, Fig. 1) that is a rotary separator (Fig. 2 and Fig. 3) and/or a counter-flow atomizing contactor-separator (paragraphs [0021]; [0022]; [0023]) which includes a mechanically driven separator.  Since the teachings of using same power source for the second fuel gas separator (106, Fig. 1) and the boost pump (102, Fig. 1) (i.e., a coupling of energy for operation) is explicitly disclosed in the Lo reference, in light of teachings from Lo in its entirety, one skilled in the art would have a motivation and reasonable . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772